Citation Nr: 1047322	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to February 
1961.   

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2010, the Veteran received a video conference hearing 
before the undersigned Veterans Law Judge.  

The Board notes that, despite some confusion regarding whether 
the Veteran wished to withdraw the current appeal, the record 
shows that the Veteran's intent was to continue with the 
appellate process.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran demonstrated Level IV hearing acuity in his right 
ear and Level II hearing acuity in his left ear during his most 
recent VA audiologic examinations.  

2.  The Veteran's service-connected hearing loss does not 
demonstrate a level of impairment that warrants a compensable 
rating under VA regulations and has not been shown to result in 
marked interference with normal employability.  






CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrate a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in a March 2008 notice letter, 
was provided adequate 38 U.S.C.A. § 5103(a) notice, in accordance 
with the Court's holding in Vazquez-Flores, supra, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records and VA medical center (VAMC) 
records.  The Veteran received several VA audiologic 
examinations, the most recent having been conducted in February 
2010.  In that regard, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examination obtained in this case is adequate for rating 
purposes, as it depicts the current level of severity of the 
Veteran's disability.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiologic 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the Board notes that the February 2010 VA examiner did 
not describe the functional effects of the Veteran's hearing loss 
in his final report.  However, as discussed below, the Board 
finds that no prejudice resulted to the Veteran and, as such, the 
Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.332(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id. 

While the February 2010 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, the 
Board notes that other evidence of record, to include previous 
examination reports as well as the Veteran's own statements and 
the statements of his wife, adequately addresses the issue.  
Therefore, while the February 2010 VA examination is defective 
under Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).  

Lastly, the Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).   

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Analysis

The Veteran is service-connected for bilateral sensorineural 
hearing loss and has had a noncompensable disability rating since 
December 2004.  The Veteran filed the increased rating claim on 
appeal in March 2008.  The Board will consider the present level 
of severity of the Veteran's hearing loss in making its 
determination.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate 
the degree of disability from service-connected hearing loss, the 
Rating Schedule establishes eleven auditory acuity levels, 
ranging from numeric level I for essentially normal acuity to 
numeric level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Id. 

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  An examination for hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  

The Veteran received a VA examination in May 2008.  That 
examination revealed the following audiogram results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
70
80
LEFT
25
30
30
35
55

The average for 1,000, 2,000, 3,000 and 4,000 Hertz was 60 
decibels in the right ear and 38 decibels in the left ear.  
Speech recognition (Maryland CNC) was 78 percent in the right ear 
and 90 percent in the left ear.  

The VA audiometric findings of May 2008 reflect level IV hearing 
acuity in the right ear and level II hearing acuity in the left 
ear.  These numeric designations in combination correspond to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

The Veteran received a VA examination in November 2009, the 
audiometric results of which were determined to be inconsistent 
and unreliable.  Therefore, this examination will not be 
addressed in this decision.  

The Veteran received another VA examination in February 2010, 
which revealed the following audiogram results, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
85
LEFT
25
30
35
35
55

The average for 1,000, 2,000, 3,000 and 4,000 Hertz was 63 
decibels in the right ear and 39 decibels in the left ear.  
Speech recognition (Maryland CNC) was 76 percent in the right ear 
and 88 percent in the left ear.  

The VA audiometric findings of February 2010 reflect level IV 
hearing acuity in the right ear and level II hearing acuity in 
the left ear.  These numeric designations in combination 
correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

The results from the audiologic examinations do not demonstrate 
that the Veteran meets the criteria for a compensable rating 
under Diagnostic Code 6100.  These are the only audiometric 
findings of record during the appeal period.    

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

The Veteran contends that an extraschedular rating is warranted 
in his case.  During his November 2010 Board hearing, he noted 
that it is impossible to talk on the telephone due to noise from 
his hearing aids.  He also stated that he has trouble 
understanding female voices.  The May 2008 VA examiner noted that 
the Veteran cannot hear anything in noisy environments and finds 
his right hearing aid unsatisfactory.  In a May 2008 letter, the 
Veteran's wife stated that her husband has trouble hearing in 
restaurants and cannot hear if more than one person is talking to 
him.  She noted that the television, radio and her own voice must 
be very loud for the Veteran to hear them.  

The Board acknowledges that the Veteran's hearing loss presents 
some functional impairment.  However, here, the Board finds that 
the ratings criteria reasonably describe the Veteran's disability 
level and symptomatology.  The evidence of record, including the 
Veteran's statements, does not reflect that his hearing loss has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Thus, the Veteran's 
reported hearing difficulties do not present an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.  Id.   

Also, the Board finds that the severity of the Veteran's hearing 
loss has remained unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order, and a 
noncompensable rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999), 
see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the Veteran's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


